Citation Nr: 0424867	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an earlier effective date, prior to 
November 13, 2001, for the assignment of a 30 percent 
evaluation for a wound, left thigh, Muscle Group XIII, with 
retained foreign body, hypesthesia of anterior aspect of leg 
and dorsum of foot and residual scar.

2.  Entitlement to an earlier effective date, prior to 
November 13, 2001, for the assignment of a 30 percent 
evaluation for a wound, right thigh, Muscle Group XI, with 
retained foreign bodies and residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's representative raised the 
issues of entitlement to increased disability ratings for the 
veteran's service-connected disabilities in the August 2004 
Written Brief Presentation.  Accordingly, these matters are 
referred to the RO for any appropriate adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
Upon leaving service, the veteran presented a claim for 
service connection loss of his eye and shrapnel injuries.  An 
October 1945 rating decision granted service connection for 
the loss of his left eye and denied service connection for 
shrapnel wounds to the left knee and right hip.  Following 
the receipt of supplemental service medical records and a 
September 1949 VA examination, a September 1949 RO rating 
decision, notice thereof October 1949, granted service 
connection for a right thigh condition and left thigh, left 
leg and left foot conditions.  The RO determined that a 10 
percent disability rating was appropriate for both 
disabilities, and service connection was effective from the 
date of release from service, October 26, 1945.

The veteran presented an informal claim for increased ratings 
in November 1992.  VA treatment records showed no findings 
with regards to his shrapnel wounds.  Accordingly, a February 
1993 rating decision continued the 10 percent disability 
ratings.

In October 2001, the veteran again presented a claim for 
increased disability ratings.  A July 2002 rating decision 
held that the veteran was entitled to 30 percent disability 
ratings from November 2001 for his service connected wound, 
right thigh, muscle group XIV, with retained foreign bodies 
and residual scar and wound, left thigh, muscle group XIII, 
with retained foreign body, hypesthesia of anterior aspect of 
leg and dorsum of foot and residual scar.  The RO held that 
the April 2002 examination showed limitation of motion with 
flexion, abduction, adduction associated with severe thigh 
pain and weakness of the right leg and as to the left 
extremity there was a limited range of motion to 110 degrees 
with crepitus on flexion, tendon reflexes of the knee and 
ankle were decreased and there was hypesthesia about the 
distal left pretibial area in the dorsum of the left foot and 
about the lateral aspect of the left lower leg.

Following the July 2002 rating decision, the veteran 
presented a March 2003 claim that he was "thankful that VA 
granted an increase but I believe that VA has made a CUE 
(clear and unmistakable error).  I believe my bilateral thigh 
wounds were severe enough when first rating was made at 10% 
that I should have been rated 30%.  I request VA consider my 
claim for CUE as I contend the severity of my s/c 
disabilities should have been rated 30%."  An April 2003 
rating decision held that no clear and unmistakable error had 
been made because the decision was properly based on the 
available evidence at the time and the rules then in effect.  
The veteran presented a timely notice of disagreement and 
perfected his appeal in July 2003. 

A review of the veteran's contentions indicates he is 
claiming clear and unmistakable error in rating actions prior 
to the July 2002 decision, which assigned the increased 
rating.  In a March 2003 statement he indicated that he felt 
"the VA has made a CUE (clear and unmistakable error).  I 
believe my bilateral thigh wounds were severe enough when 
first rating was made at 10% that I should have been rated 
30%.  I request VA consider my claim for CUE as I contend the 
severity of my s/c disabilities should have been rated 30%."  
In April 2003 he indicates that his condition has been 
static/of the same severity since he was wounded.  In his 
substantive appeal in July 2003 he indicated that he felt 
there was a clear and unmistakable error and that he should 
have been granted additional compensation "at that time."

The Board construes the veteran's statements to be a claim of 
clear and unmistakable error in the September 1949 rating 
action, which assigned the 10 percent evaluations for his 
bilateral thigh injuries from October 26, 1945.  However, 
review of the claims folder fails to disclose any 
adjudication of that issue by the RO.  Therefore, the issue 
is not currently before the Board.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2003) (jurisdiction of the Board).

A determination in the veteran's favor on the issue of clear 
and unmistakable error in the September 1949 rating decision 
that assigned a 10 percent evaluation for his bilateral thigh 
wounds would have a significant impact on the adjudication of 
the issues that are properly before the Board at this time.  
Specifically, a decision finding clear and unmistakable error 
in failing to assign a 100 percent rating in the September 
1949 rating decision would render moot the earlier effective 
date and clear and unmistakable error issues currently on 
appeal.  Claims that are so intimately connected to each 
other should not be subject to piecemeal decision-making or 
appellate litigation.  Smith v. Gober, 236 F.3d 1370, 1372 
(Fed. Cir. 2001); see generally Parker v. Brown, 7 Vet. App. 
116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  
Therefore, the Board defers appellate consideration of the 
issues on appeal pending the RO's adjudication of the claim 
of clear and unmistakable error in the September 1949 rating 
decision.

Accordingly, the matter is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action regarding the claim of 
entitlement to an effective date earlier 
than November 13, 2001 for 30 percent 
ratings for right and left thigh wounds 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied. See also 38 C.F.R. § 3.159 
(2003).  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2. The RO should take the necessary steps 
to adjudicate the issue of whether the 
September 1949 rating decision that 
assigned 10 percent disability ratings 
for right and left thigh wounds contains 
clear and unmistakable error. It should 
afford the veteran and his representative 
notice of determination and the veteran's 
appellate rights as required by VA law 
and regulation, and proceed accordingly.

3. The RO should then readjudicate the 
issues of entitlement to an effective 
date earlier than November 13, 2001 for 
30 percent disability ratings for right 
and left thigh wounds.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, he case should be returned to the Board for final 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




